UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-8499


WILLIAM CLAYTON MCKINNEDY, III,

                   Plaintiff - Appellant,

             v.

CECIL REYNOLDS, Warden at Kershaw Correctional Institution;
ROBERT WARD, a/k/a Bob Ward; JON E. OZMINT; MARK SANFORD;
HENRY DARGAN MCMASTER; BARTON VINCENT; MARY COLEMAN; SANDRA
BOWIE; A. HARDIN; A. SELLERS; JEROME ARMSTRONG; ROBINSON;
JAMES WAKELEY; BECKWITH; JAMES BAYTES; ROBERT HUGGINS, Bob
Huggins; DERWIN NEISMAN; JERRY WASHINGTON; T. A. SMITH;
PRICE; MR. SEWARD; DUBOSE; CLAUDER; DAVID M. TATARSKY;
ROBERT JACOBS, a/k/a Bob Jacobs; OSCAR FAULKENBERRY; CAPTAIN
THOMAS, Kershaw Correctional Institution; DANIEL J. MURPHY,
Inspector   General   of  South   Carolina   Department   of
Corrections; LINDA J. MARTIN, OPNS, Secretary, General
Counsel, SCDC’s Headquarters; PATTERSON, SCDC’s General
Counsel Office,

                   Defendants – Appellees,

             and

MIKE FAIR; JOHN D. MCLEOD; MARVIN F. KITTRELL; JOHN DOE,

                   Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cv-03169-HMH-WMC)


Submitted:    June 18, 2009                    Decided:   June 22, 2009
Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Clayton McKinnedy, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            William Clayton McKinnedy, III, seeks to appeal two

orders:    (1)    the    magistrate    judge’s        order       denying     McKinnedy’s

motion    for     reconsideration      of       an   earlier      order     denying       his

motion for recusal and (2) the district court’s order adopting

the   magistrate        judge’s    recommendation         and     dismissing          without

prejudice        McKinnedy’s       claims       against        some     but      not      all

defendants.        This    court    may     exercise      jurisdiction          only     over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen    v.    Beneficial       Indus.     Loan      Corp.,     337    U.S.    541

(1949).     The orders McKinnedy seeks to appeal are neither final

orders     nor    appealable       interlocutory          or      collateral          orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                              We

dispense    with        oral   argument      because        the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                            3